MeMILLIAN, Circuit Judge,
concurring in part and dissenting in part.
I agree with the majority opinion that, to the extent the arbitrator’s decision relied upon “bargaining and negotiation history,” it is not supported by the record. I do not agree that the language of Article 28 is ambiguous, that the exception in Article 28 applies only to the production unit and not the office unit, or that the arbitrator’s decision draws its essence from the collective bargaining agreement. For these reasons, I would reverse the judgment of the district court and remand with directions to the district court to dismiss the union’s request for attorney’s fees and costs.
The union is the bargaining representative for company employees in two separate bargaining units: the production unit, covering warehouse and service maintenance workers, and the office unit, covering office and clerical workers. Separate but similar collective bargaining agreements cover each bargaining unit. The collective bargaining agreement for the office unit is identified as such by the term “Office” on the cover page. See Ex. A. Article 3, see. 1 of the collective bargaining agreement recognizes the union as the bargaining representative for “all of the office and clerical employees of the Employer, except buyers, salesmen, solicitors, confidential secretaries and pricing employees, executives, supervisors, and all others.” The collective bargaining agreement for the office unit does not refer to the production unit and the two collective bargaining agreements are not by their terms interdependent.
Article 28 and the exception at issue are set forth in the majority opinion. Because this collective bargaining agreement covers only the office unit, I cannot agree with the arbitrator’s construction of the phrase “performance of a service” in the exception to apply to work performed by service department employees in the production unit I admit that the parties could and should have used more specific terms when drafting this Article and the exception. Nonetheless, this collective bargaining agreement specifically covers the office unit employees and in that context I conclude that the exception must apply to the company’s transfer of the payroll and accounts payable work. It is undisputed that the company transferred this work in good faith and on the basis of “sound business considerations.” For these reasons, I believe the arbitrator has in effect amended the parties’ contract and therefore the arbitrator’s decision cannot be said to draw its essence from the collective bargaining agreement.
I would reverse the judgment of the district court.